DETAILED ACTION
This Office Action is in response to the Application filed on 28 September 2020.
Claims 1-12 and 15-23 are presented for examination.
Claims 4-12, 17-23 are amended.
Claims 13-14 and 24-26 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-4, 9-12, 15, 17, 21-23 are objected to because of the following informalities:  
Claim 3, line 6 and Claim 17, line 6 and Claim 21, line 2 recite “the weight”. For clarity and consistency, it is suggested to revise to “a weight”.
Claim 4, line 6 and Claim 15, line 7 recite “the information”.  For clarity and consistency, it is suggested to revise to “information”.

Claim 10, line 6 and Claim 23, line 7 recite “the beam’s pointing direction”.  For clarity and consistency, it is suggested to revise to “a beam’s pointing direction” or “a beam pointing direction”.
Claim 10, line 9 and Claim 23, line 10 recite “their”.  The claim language should be free of pronouns such as “their”.
Claims 11 and 12 were previously dependent on Claim 10 and now is dependent on Claim 1 so there is no antecedent basis in claim 1 for “the processor”.  For clarity and consistency, it is suggested to revise to “a processor”.
Claim 15, line 2 recites “the processor”.  For clarity and consistency, it is suggested to revise to “a processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 15-18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaloliakos et al (“Joint user-beam Selection for Hybrid .

Regarding Claim 1, Michaloliakos discloses an apparatus comprising: 
a beam selection hardware accelerator (see page 1, column 2, lines 26-27; a beam selection hardware accelerator/hybrid beam forming system) configured to determine a set of beams to be used for data scheduling (see Figure 1 and page 3, column 1, lines 9-15 and page 4, column 2, lines 25-26; configured to determine a set of beams/(beam users) to be used for data scheduling/schedule users based on the weighted sum-rate they produce) by a wireless node for a transmission time interval (see page 1, column 2, lines 26-41; by a wireless node/(BSs/APs) for a transmission time interval/slowly over time), including being configured to: 
receive a beam information and information indicating an angular separation of beams for a set of selected beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; receive/(the system collects) a beam information/(the average received power for every user-beam pair) and information/(the system collects, stores and monitors the average received power for every user-beam pair) indicating an angular separation/The distance from the user-beam pairs to another user beam pair) of beams/(user-beam pair) for a set/pair of selected beams/every user-beam pair); 
create a graph based on the beam information and the angular separation (see page 5, column 1, lines 18-23 and column 2, lines 29-38; create a graph/(Graph-based Greedy Algorithm) based on the beam information/(user-beam tuples is the set of 
select a set of beams (see page 5, column 1, lines 32-38; select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of a plurality of beams (see page 5, column 1, lines 32-35 and column 2, lines 29-38; out of a plurality of beams/user-beam tuples), as a maximum weight independent set of beams based on the created graph (see page 5, column 1, lines 32-38; as a maximum/maximum weight/weight independent/independent set/set of beams/(user-beam tuple) based on the created graph/Graph-based Greedy Algorithm); and 
provide a notification of the selected set of beams (see page 3, column 1, lines 1-14 and page 5, column 1, lines 36-38; provide a notification/(configure the RF front-end of all participating stations) of the selected/selecting set of beams/set of beams).
Regarding Claims 2 and 16, Michaloliakos discloses the apparatus wherein the beam selection hardware accelerator being configured to provide a notification comprises the beam selection hardware accelerator being configured to: 
store an indication of the selected set of beams to a shared memory (see page 3, column 1, lines 9-15 and column 2, lines 5-16 and page 5, column 1, lines 36-38; store/stores an indication of the selected/selecting set of beams/(maximum weight independent set of user-beam tuple) to a shared memory/the system collects and stores); and 
notify a processor of the selected set of beams (see page 3, column 1, lines 9-15 and column 2, lines 5-16 and page 5, column 1, lines 36-38; notify a processor/(cluster 
Regarding Claims 3 and 17, Michaloliakos discloses the apparatus wherein the beam selection hardware accelerator (see page 1, column 2, lines 26-27; wherein the beam selection hardware accelerator/hybrid beam forming system) being configured to select a set of beams (see page 5, column 1, lines 32-38; being configured to select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of a plurality of beams (see page 5, column 1, lines 32-35 and column 2, lines 29-38; out of a plurality of beams/user-beam tuples), as a maximum weight independent set of beams based on the created graph (see page 5, column 1, lines 32-38; as a maximum/maximum weight/weight independent/independent set/set of beams/(user-beam tuple) based on the created graph/Graph-based Greedy Algorithm) comprises the beam selection hardware accelerator (see page 1, column 2, lines 26-27; comprises the beam selection hardware accelerator/hybrid beam forming system) being configured to: 
select a set of beams (see page 5, column 1, lines 32-38; select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of one or more sets of beams that meet the angular separation of beams (see page 5, column 1, lines 32-38 and column 2, lines 29-38; out of one or more sets of beams/(beam tuple) that meet the angular separation/(The distance from the user-beam pairs to another user beam pair) of beams/beam tuple), that has a maximum weight (see page 5, column 1, lines 32-38; that has a maximum/maximum weight/weight), wherein the weight of a set of beams is determined as a sum of the beam weights or beam metrics associated with the beams of the set of beams (see page 5, column 1, lines 32-38 and column 2, lines 
Regarding Claim 4, Michaloliakos discloses the apparatus, and further comprising: 
a processor core (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), including computer instructions (see page 1, column 2, lines 38-40; including computer instructions/BS contains a processor including computer instructions), when executed by the processor (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), cause the processor core to: 
determine the beam information for the plurality of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; determine/(the system collects) the beam information/(the average received power for every user-beam pair) for the plurality of beams/ user-beam pair); 
determine the information indicating the angular separation for beams of the selected set of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 5, column 1, lines 32-38 and page 6, column 1, lines 10-12; determine the information/(the average received power for every user-beam pair) indicating the angular separation/(The distance from the user-beam pairs to another user beam pair) for beams/(beam pair) of the selected/selecting set/pair of beams/every user-beam pair); 
provide the beam information and the information indicating the angular separation (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and 
Regarding Claims 5 and 18, Michaloliakos discloses the apparatus wherein the processor is further configured to perform data scheduling for the transmission time interval, including being configured to: 
perform a selection of a subset of user devices for data scheduling in the transmission time interval (see page 3, column 1, lines 9-15 and page 4, column 2, lines 25-26 and page 8, column 1, lines 1-8 and page 9, column 2, lines 10-14; perform a selection/select of a subset/(users that each station will serve) of user devices/stations for data scheduling/(schedule users based on the weighted sum-rate they produce) in the transmission/transmission time interval/slowly over time);
 perform frequency domain scheduling to allocate frequency resources for the transmission of data to the selected subset of user devices during the transmission time interval see page 3, column 1, lines 9-15 and page 8, column 1, lines 1-8 and page 9, column 2, lines 10-14; perform frequency domain scheduling/(divided or grouped) to allocate frequency resources/(group stations in four clusters, each operating at one of the four channels) for the transmission/transmission of data/(downlink transmissions) to the selected/select subset/(users that each station will serve) of user devices/stations during the transmission time interval) via the selected set of beams that were selected 
Regarding Claims 8 and 21, Michaloliakos discloses the apparatus wherein the selected set of beams  (see page 5, column 1, lines 32-38; wherein the selected/selecting set of beams/maximum weight independent set of user-beam tuple) comprises a set of beams such that the weight of the selected set of beams is a maximum weight among the sets of beams containing at most the maximum number of beams (see page 5, column 1, lines 32-38; comprises a set/set of beams/(user-beam tuple) such that the weight/weight of the selected/selecting set/set of beams/(user-beam tuple) is a maximum/maximum weight/weight among the sets/set of beams/(user-beam tuple) containing at most the maximum/maximum number/(independent set) of beams/beams) in which each beam in the selected set of beams (see page 5, column 1, lines 32-38; in which each beam in the selected/selecting set of beams/maximum weight independent set of user-beam tuple) satisfies the angular separation with respect to other beams of the selected set of beams (see page 3, column 1, lines 12-14 and page 5, column 1, lines 18-23 and column 2, lines 29-38 and page 6, column 1, lines 10-12; satisfies the angular separation/(The distance from the user-beam pairs to another user beam pair) with respect to other beams of the selected/selects set/pair of beams/user-beam pair).
Regarding Claims 9 and 22, Michaloliakos discloses the apparatus wherein the beam selection hardware accelerator (see page 1, column 2, lines 26-27; wherein the 
create a graph in which each beam is represented as a vertex in the graph (see page 5, column 2, lines 19-25 and 29-38; create a graph/(Graph-based Greedy Algorithm) in which each beam/beam is represented as a vertex/vertex in the graph/graph), and one or more pairs of vertices in the graph are connected by an edge if the beams represented by the pair of indices are less than the angular separation apart (see page 5, column 1, lines 18-43 and column 2, lines 19-25 and 29-38; and one or more pairs/set of vertices/vertex in the graph/graph are connected/(exists between) by an edge/edge if the beams/beams represented by the pair/pair of indices are less than the angular separation apart/as shown in the Greedy algorithm).
Regarding Claim 15, Michaloliakos discloses an apparatus (see page 1, column 2, lines 38-40; an apparatus/BS) comprising: 
a shared memory (see page 1, column 2, lines 38-40 and page 3, lined 5-6; a shared memory/BS contains a memory); 
a processor core (see page 1, column 2, lines 38-40; a processor core/BS contains a processor core), including computer instructions (see page 1, column 2, lines 
determine a beam information for a plurality of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; determine/(the system collects) a beam information/(the average received power for every user-beam pair) for a plurality of beams/ user-beam pair);
determine information indicating an angular separation for a selected set of beams (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 5, column 1, lines 32-38 and page 6, column 1, lines 10-12; determine information/(the average received power for every user-beam pair) indicating an angular separation/(The distance from the user-beam pairs to another user beam pair) for a selected/selecting set/pair of beams/every user-beam pair); 
provide the beam information and the information indicating the minimum angular separation (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; provide the beam information/(the average received power for every user-beam pair) and the information/(the average received power for every user-beam pair) indicating the minimum angular separation/The distance from the user-beam pairs to another user beam pair) to a beam selection hardware accelerator (see page 1, column 2, lines 26-27; to a beam selection hardware accelerator/hybrid beam forming system); and 

receive the beam information and the information indicating the angular separation (see page 1, column 2, lines 47-48 and page 3, column 2, lines 5-16 and page 6, column 1, lines 10-12; receive/(the system collects) the beam information/(the average received power for every user-beam pair) and the information/(the system collects, stores and monitors the average received power for every user-beam pair) indicating the angular separation/The distance from the user-beam pairs to another user beam pair) of beams/(user-beam pair) for a set/pair of selected beams/every user-beam pair) from the shared memory (see page 1, column 2, lines 38-40 and page 3, lined 5-6; from the shared memory/BS contains a memory); 
create a graph based on the beam information and the minimum angular separation (see page 5, column 1, lines 18-23 and column 2, lines 29-38 and page 6, column 1, lines 10-12; create a graph/(Graph-based Greedy Algorithm) based on the beam information/(user-beam tuples is the set of vertices of the conflict Graph) and the minimum angular separation/The distance from the user-beam pairs to another user beam pair); 
select a set of beams (see page 5, column 1, lines 32-38; select/selecting a set of beams/maximum weight independent set of user-beam tuple), out of a plurality of beams (see page 5, column 1, lines 32-35 and column 2, lines 29-38; out of a plurality of beams/user-beam tuples) as a maximum weight independent set of beams based on the created graph (see page 5, column 1, lines 32-38; as a maximum/maximum 
provide a notification to the processor of the selected set of beams (see page 3, column 1, lines 1-14 and page 5, column 1, lines 36-38; provide a notification/(configure the RF front-end of all participating stations) to the processor/(the beams contain processors) of the selected/selecting set of beams/set of beams).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaloliakos in view of Qualcomm et al (“Tagging and Indication of DL Beams”), hereinafter Qualcomm NPL.
Regarding Claims 6 and 19, Although Michaloliakos discloses the apparatus as set forth above,
Michaloliakos does not explicitly disclose “wherein the beam information comprises one or more of the following: a maximum number of layers; a maximum number of beams to be selected; a total number of the plurality of beams; a grid of beams (GOB) type indication; a beam mask indicating which of the plurality of beams may be considered to be selected; a set of beam pointing direction indicators including an indicator of a beam pointing direction for each of one or more of the plurality of beams; and a beam weight array including a beam weight or beam metric that indicates a beam scheduling priority for one or more of the plurality of beams, wherein the beam weight or beam metric for one or more of the plurality of the beams is based on one or more metrics or priorities of user devices that have identified the beam as a preferred beam”.
However, Qualcomm NPL discloses the apparatus wherein the beam information comprises one or more of the following: 
a total number of the plurality of beams (see Section 3. Beam Grouping, page 6, Proposal 3: a total number of the plurality of beams/the UE shall report beams that are suited for spatial MIMO with multiplexing gain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the beam information comprises one or more of the following: a maximum number of layers; a maximum number of beams to be selected; a total number of the plurality of beams; a grid of beams (GOB) type indication; a beam mask indicating which of the plurality of .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaloliakos in view of Rupasinghe et al (US 2017/0126309 A1), hereinafter Rupasinghe.

Regarding Claim 11, Although Michaloliakos discloses the apparatus as set forth above,
Michaloliakos does not explicitly disclose “wherein the processor comprises one or more processor cores”. 
However, Rupasinghe discloses the apparatus, wherein the processor comprises one or more processor cores (see page 7, paragraph 91; wherein the processor comprises one or more processor cores/multi-core processors).
.

Allowable Subject Matter
Claims 7, 10, 12, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xue et al (US 2016/0088648 A1) discloses Scheduling A Multiple User Multiple-Input and Multiple Output Communications Network.  Specifically, see Figure 7 and paragraph 52
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/JENEE HOLLAND/           Primary Examiner, Art Unit 2469